Exhibit 10.1.9

AMENDED AND RESTATED OFFICE LEASE AGREEMENT

[2975 BUILDING]

THIS AMENDED AND RESTATED OFFICE LEASE AGREEMENT (this “Agreement”), is made and
entered into as of the 26th day of January 2007 (the “Effective Date”), by and
between BUSINESS PARK INVESTORS GROUP, LLC, a Delaware limited liability
company, successor-in-interest to AP-Southeast Realty LP, successor by name
change to Crocker Realty Trust, L.P., which, in turn, is successor-in—interest
to Connecticut General Life Insurance Company (“Landlord”) and IMMUCOR, INC., a
Georgia corporation (“Tenant”).

W I T N E S S E T H :

WHEREAS, Tenant and Landlord entered into that certain Office Lease Agreement,
dated as of February 2, 1996, as amended by that certain First Amendment to
Lease Agreement dated as of March 8, 1998, as amended by that certain Second
Amendment to Lease Agreement dated as of August 18, 1998, as amended by that
certain Third Amendment to Lease Agreement dated as of August 19, 1999, as
amended by that certain Fourth Amendment to Lease Agreement dated as of August
8, 2002, as amended by that certain Amended and Restated Fifth Amendment to
Lease Agreement dated as of January 18, 2005, and as further amended by that
certain Sixth Amendment to Lease Agreement dated as of March 31, 2006 (as so
amended, the “Lease”) with respect to the therein described space located as
more particularly described in the Lease in the buildings known as 2975 Gateway
Drive, Norcross, Georgia (the “2975 Building”), 2990 Gateway Drive, Norcross,
Georgia (the “2990 Building”), 3130 Gateway Drive, Norcross, Georgia (the “3130
Building”), 3150 Gateway Drive, Norcross, Georgia (the “3150 Building”), and
7000 Peachtree Industrial Boulevard, Norcross, Georgia (the “7000 Building”)
(individually and collectively, the “Building”) located in that certain office
park known as Colony Center Business Park (the “Building Project”); and

WHEREAS, true and correct copies of the Lease (including all amendments thereto)
are attached hereto as Exhibit A; and

WHEREAS, the rentable square feet of leased space currently held by Tenant
within each individual Building in the Building Project is set forth on Exhibit
B attached hereto (“RSF by Building”); and

WHEREAS, Landlord and Tenant desire to amend and restate the terms of the Lease
in its entirety for the sole purpose of partitioning the Lease by individual
Building on a stand alone basis pursuant to the terms and conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein and in the Lease, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

1


--------------------------------------------------------------------------------


1.     Partition of Lease by Building; No Cross Default; Future Expansions.

A.    As of the Effective Date, this Agreement shall constitute a separate and
distinct, stand alone lease for each of the individual Buildings in the Building
Project (individually or collectively, a “Stand Alone Lease”). Each Stand Alone
Lease shall operate independently of all other Stand Alone Leases as if each was
entered into separately without reference to the other. Except as otherwise
expressly stated herein, each Stand Alone Lease shall be on the exact same terms
and conditions as are set forth in the Lease attached hereto as Exhibit A,
provided that each Stand Alone Lease shall only govern the RSF by Building as
set forth on Exhibit B (as may be expanded or modified from time to time) for
the Building in question. Accordingly, the definition of “Premises” in the Lease
which pertains to the leased space as a whole shall hereby be amended with
respect to each Stand Alone Lease so to cover only the RSF by Building as
governed by the applicable Stand Alone Lease.

B.    To the extent any provision in the Lease operates to proportionately
allocate any rights and/or obligations under the Lease based on rentable square
footage, such rights and/or obligations in each Stand Alone Lease shall hereby
be amended so as to be allocated proportionately based on the ratio of the
amount of rentable square feet of leased space held by Tenant under each Stand
Alone Lease bears in relation to the total amount of rentable square feet in the
Building Project as a whole. Accordingly, Tenant’s Share of the Project shall be
calculated separately for each Stand Alone Lease in accordance with the Lease.
Without limiting the generality of the foregoing, all obligations for Common
Area Costs, Real Estate Taxes, Landlord’s Insurance Costs and all other charges
applicable to the Premises during the Lease Term shall be applicable to the
Premises governed by each Stand Alone Lease calculated at the same rates,
amounts, and escalations. Notwithstanding any provision to the contrary, it is
the intent of the parties that such allocation on the basis of each Stand Alone
Lease shall not serve to expand or diminish any rights and/or obligations of a
party under the Lease when viewed as a whole, including, without limitation,
Tenant’s right to park in the Parking Areas that correspond to the Parking Ratio
(as such terms are defined in the Lease).

C.    Anything to the contrary in the foregoing notwithstanding, Base Rent due
from Tenant under each Stand Alone Lease shall be calculated at the same rates,
amounts, and escalations as set forth in the Sixth Amendment to Lease Agreement
dated as of March 31, 2006, applied to the RSF by Building governed by the Stand
Alone Lease in question. A Schedule of Base Rent for the 2975 Building is
attached hereto as Exhibit C. Tenant shall continue to pay Base Rent to the
Landlord’s property management company in one check in the manner provided by
the Lease until one or more Buildings is sold to third party at which time,
Tenant shall pay by separate check for each separate landlord.

D.    Each Stand Alone Lease shall be enforced separately, and not be
cross-defaulted to any other Stand Alone Lease (i.e., a default under one Stand
Alone Lease shall not automatically trigger a default under another Stand Alone
Lease).

2


--------------------------------------------------------------------------------


E.     Any future expansions of the Premises (including the Building located at
2985 Gateway Drive, Norcross, Georgia, being a part of the Building Project, in
which Landlord and Tenant are contemplating a future expansion), shall be
effected by way of an amendment to the Stand Alone Lease for the individual
Building(s) in question.

2.     Brokers. Tenant warrants and represents to Landlord that except for
Jackson Oats Shaw Corporate Real Estate, LLC (“Landlord’s Broker”), no broker,
finder, real estate agent or other person is entitled to a commission, fee or
other compensation in connection with or as a result of this Agreement or the
transactions contemplated hereby or hereunder. Tenant further warrants and
represents that no broker, finder, real estate agent or other person has
represented Tenant in any negotiations in connection with or as a result of this
Agreement or the transactions contemplated hereby or hereunder, including,
without limitation, Newmark Southern Region, LLC or its affiliates. The
commission of Landlord’s Broker shall be paid by Landlord pursuant to a separate
written agreement.  Tenant hereby indemnifies and holds harmless Landlord from
any and all claims, losses, costs and damages (including reasonable attorneys’
fees) arising in connection with any claims against Landlord for broker’s
commissions, fees, or other compensation; the foregoing indemnity shall not
include the fees of the brokers identified above.

3.     Authority. Landlord and Tenant affirm and covenant that each has the
authority to enter into this Agreement, to abide by the terms hereof, and that
the signatories hereto are authorized representatives of their respective
entities empowered by their respective entities to execute this Agreement.  Upon
Landlord’s request, Tenant shall provide evidence of the foregoing to Landlord.

4.     Ratification.  Except as expressly amended by this Agreement, the Lease
remains unchanged and is hereby ratified and confirmed by Landlord and Tenant.
All other terms, covenants and conditions of the Lease shall remain in full
force and effect, and this Agreement shall be binding upon the parties hereto
and their respective successors and assigns. In the event of a conflict between
the terms and conditions of the Lease and those set forth in this Agreement, the
terms and conditions of this Agreement shall control.

5.     Miscellaneous. This Agreement shall be governed by the laws of the State
in which the Building is located.  Any terms used in this Agreement as defined
terms, but which are not defined herein, shall have the meanings attributed to
them in the Lease.  The submission of this Agreement to Tenant for examination
and consideration does not constitute an offer to amend the Lease, and this
Agreement shall become effective only upon the execution and delivery thereof by
both Landlord and Tenant.  The Lease, as amended hereby, contains the entire
agreement between the parties, and no representations, inducements, promises,
agreements, oral or otherwise, between the parties not embodied in the Lease, as
amended hereby, shall be of any force or effect.  Time is of the essence as to
all of the obligations of Tenant under the Lease and this Agreement.  This
Agreement has been negotiated “at arms length” by Landlord and Tenant, each
having the opportunity to be represented by legal counsel.  Therefore, this
Agreement shall not be strictly construed against either party by reason of the
fact that

3


--------------------------------------------------------------------------------


one party may have drafted this Agreement.  This Agreement may be executed by
the parties signing different counterparts of this Agreement, which counterparts
together shall constitute the agreement of the parties.

[Signatures on Next Page]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.

 

 

LANDLORD:

 

 

 

 

 

BUSINESS PARK INVESTORS GROUP, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ 

Craig Bernstein

 

 

 

Name:

 

Craig Bernstein

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

IMMUCOR, INC., a Georgia corporation

 

 

 

 

 

 

 

 

By:

/s/ 

Ralph A. Eatz

 

 

 

Name:

 

Ralph A. Eatz

 

 

 

Title:

 

Senior Vice President

 

 

5


--------------------------------------------------------------------------------


Exhibit A

Lease Documents

[The documents in this Exhibit A have been separately filed and are therefore
not included here.]


--------------------------------------------------------------------------------


Exhibit B

Rentable Square Feet by Building

1.              2975 Building – 13,453 rsf

2.              2990 Building – 29,794 rsf

3.              3130 Building – 37,931 rsf

4.              3150 Building – 15,759 rsf

5.              7000 Building – 14,306 rsf


--------------------------------------------------------------------------------


Exhibit C

Base Rent Schedule for 2975 Building

Time Period

 

Base Rent Per Rentable 
Square Foot Per Annum

 

Monthly Base Rent

 

12/1/2006-11/30/2007

 

 

$

7.49

 

$

8,396.91

 

12/1/2007-11/30/2008

 

 

$

6.52

 

$

7,309.46

 

12/1/2008-11/30/2009

 

 

$

6.76

 

$

7,578.52

 

12/1/2009-11/30/2010

 

 

$

7.01

 

$

7,858.79

 

12/1/2010-11/30/2011

 

 

$

7.28

 

$

8,161.49

 

12/1/2011-11/30/2012

 

 

$

9.22

 

$

10,336.39

 

12/1/2012-11/30/2013

 

 

$

9.50

 

$

10,650.29

 

12/1/2013-11/30/2014

 

 

$

9.79

 

$

10,975.41

 

12/1/2014-11/30/2015

 

 

$

10.08

 

$

11,300.52

 

12/1/2015-06/30/2016

 

 

$

10.38

 

$

11,636.85

 

 


--------------------------------------------------------------------------------